DETAILED ACTION
	This is in response to communication received on 7/25/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/25/20, 1/8/21, 6/9/21, and 3/25/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ on claim 1-3, 5-6, 9, 11-12, 15 and 17 are maintained. The rejection has been amended below to meet the added claim limitations.
As for claim 1, RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part i.e. a method of treating an anticorrosive paint.
RALPH teaches applying a base coat comprising spherical aluminum particles to surface (paragraph 4), and while is specifically silent on a thickness, Examiner notes that this base coat inherently has a thickness, and further, as there is no limitation on what constitutes ‘predetermined’, any amount of predetermination (such as turning off the sprayer at a particle time), falls within the scope of the claim. As such, RALPH inherently teaches the anticorrosive paint having a predetermined thickness.
RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), "The blade body 3 is also provided with a base coat 4, which is applied to the base material, for example by means of a spraying process" (paragraph 25, lines 1-2) and "a conductivity blasting the base coat 4 takes place in order to convert the coating, which is not or slightly electrically conductive after application, into an electrically conductive state ... dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat. .. and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 1-8), i.e. a method of compacting an anticorrosive paint comprising metal particles ... comprising at least a first step of spraying solid ice particles on the part so as to density and to make the paint electrically conductive wherein compaction inherently involves densification.
RALPH further teaches that "In the latter case, however, there was also a slight removal of the coating. This parameter set should be ruled out if the removal of the coating should be completely ruled out" (paragraph 28, lines 6-8), wherein there are embodiments wherein the coating is not removed and "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5) i.e. and without damaging removal portion of said anti-corrosive paint, wherein the first step of spraying is preformed with predetermined parameters to avoid removal of a portion of said anti-corrosive paint.
RALPH is silent on at least a second step of spraying solid ice particles on the part with the same predetermined parameters, as RALPH teaches a single step of applying the ice particles.
However, Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case, as the claim does not even require a stop between the steps, nor are there any requirements on how long the steps take, and the steps can happen effective sequentially from the same machinery, it would be well within the skill of the ordinary artisan to split RALPH’s single step into two steps.
RALPH is silent on wherein the ice particles have dimensions of between 3 and 10mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BUIGEUZ teaches "The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice" (column 1, lines 6-9).
BUIGUEZ further teaches ""The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23 ... the outlet of this hopper gravity-feeds the particles to a screw extractor 25 which in turn delivers a metered flow of particles to an outlet funnel 26" (column 2, lines 17-24), i.e. a range that overlaps with wherein the ice particles have dimensions of between 3 and 10mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of BUIGUEZ in the process of RALPH because BUIGUEZ teaches that such a range is capable of treating surfaces as necessary.
In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). 
Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 2, RALPH teaches "dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat" (paragraph 26, lines 4-5), i.e. wherein said solid particles comprise carbon dioxide particles.
As for claim 3, RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), i.e. wherein the solid particles are sprayed at a pressure between 2 bars and 8 bars.
As for claim 5, RALPH clearly shows in Fig. 1 that "dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat" (paragraph 26, lines 4-5) from a nozzle 7 positioned such that wherein the solid particles are sprayed according to at least one beam, of which the general direction has an inclination with respect to the surface of the part which is ... 90°.
As for claim 6, RALPH teaches an embodiment wherein "the beam distance from the surface of the coating is 70 mm" (paragraph 28, lines 1-2), i.e. wherein the distance between the surface of the part and the nozzle is between 20 and 100mm.
As for claim 9, RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromatephosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), i.e. wherein the metal particles comprise aluminium.
As for claim 11, RALPH is silent on wherein the solid ice particles have dimensions of 3 mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BUIGEUZ teaches "The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice" (column 1, lines 6-9).
BUIGUEZ further teaches ""The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23 ... the outlet of this hopper gravity-feeds the particles to a screw extractor 25 which in turn delivers a metered flow of particles to an outlet funnel 26" (column 2, lines 17-24), i.e. a range that includes wherein the solid ice particles have dimensions of 3 mm.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of BUIGUEZ and therefore wherein the solid ice particles have dimensions of 3 mm in the process of RALPH because BUIGUEZ teaches that such a range is capable of treating surfaces as necessary. 
In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5).
Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), wherein the jet pressure has a single value for the process, i.e. wherein the solid ice particles are sprayed at a constant pressure.
As for claim 17, RALPH teaches “The protective effect of the coating is that the aluminum embedded in the base coating together with the (nobler) metal of the turbine blade… in the sprayed base coat, after curing, the spherical aluminum particles are isolated from each other and the base material of the turbine blade by the cured chromium phosphate compounds. The curing of the base coat must therefore be followed by adjusting the electrical conductivity of the base coat” (paragraph 4), i.e. a method comprising the steps of applying a paint comprising metal particles and covering a mechanical part, the metal particle comprises aluminum; polymerizing the paint to form an anti-corrosive paint intended to protect the mechanical part.
RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part, and "Where the dry ice particles 8 impinge on the surface, on the one hand, a break-up of the chromate/phosphate compound solidified after application and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 6-8), "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), "The blade body 3 is also provided with a base coat 4, which is applied to the base material, for example by means of a spraying process" (paragraph 25, lines 1-2) and "a conductivity blasting the base coat 4 takes place in order to convert the coating, which is not or slightly electrically conductive after application, into an electrically conductive state ... dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat. .. and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 1-8), i.e. spraying solid ice particles ... so as to density said anti-corrosive paint ... in at least one layer of the anticorrosive paint and making the paint electrically conductive.
RALPH is silent on reducing the porosity in at least one layer.
However, Examiner notes that RALPH specifically describes a compaction and deformation of the spherical aluminum particles take place (paragraph 26) and "These processes cause the aluminum particles after irradiation touch each other and also come into contact with the base material of the base body and thus produce the conductivity" (paragraph 26, lines 8-10), i.e. wherein particles that were no longer touching come in contact with each other and wherein the layer itself is compacted and deformed so that the particles touch each other. It is the position of the Examiner the compaction and deformation resulting in touching particles in RALPH would inherently include reducing the porosity as pores are spaces formed within a substrate and RALPH specifically teaches removing by spaces by compaction and deformation. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
RALPH is silent on solid ice particles having dimension of about 3mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BUIGEUZ teaches "The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice" (column 1, lines 6-9).
BUIGUEZ further teaches ""The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23 ... the outlet of this hopper gravity-feeds the particles to a screw extractor 25 which in turn delivers a metered flow of particles to an outlet funnel 26" (column 2, lines 17-24), i.e. a range that overlaps with solid ice particles having dimension of about 3mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of BUIGUEZ in the process of RALPH because BUIGUEZ teaches that such a range is capable of treating surfaces as necessary.
In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). 
Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, RALPH is silent on wherein, after said spraying, the part exhibits no corrosion a duration of 168 hours after administration of a salt-spray test according to standard ISO 9227.
However, Examiner notes that this is a limitation claiming the result of a test as a means to measure a property of the coating after treatment. Examiner notes that this property is anti-corrosion. RALPH teaches "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4) and "the protective effect of the coating is that... sacrificial anode forms, so that the oxidation or corrosion takes place in the aluminum and not on the metal of the turbine" (paragraph 4, lines 1-4), i.e. wherein RALPH's coating prevents corrosion of the underlying part.
With this in mind, it is the position of the Examiner that if one were to apply the test of the limitation on the turbine blade of RALPH, that RALPH would exhibit no corrosion of the part. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ and Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON on claim 16 is maintained.  The rejection is repeated below for convenience.
As for claim 16, RALPH and BUIGUEZ are silent on wherein the hardness of the solid ice particles is between 2 Mohs and 2.5 Mohs.
RALPH does teach "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). Examiner notes that particle hardness is a beam parameter.
RALPH also discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1 -2).
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON teaches "Desirably, the particulate size and hardness should be selected to enhance cleaning and should therefore bear a relation to the size or structure of pores on the porous coated surface ... while the velocity and hardness of the particulate solids may be adjusted to ensure sufficiently high impact to remove debris held in the interstitial space" (column 5, lines 24-35).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the hardness of the solid ice particles such that the desired removal of contaminants is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ and Boggs US Patent Number 8,696,819 hereinafter BOGGS on claim 7-8 is maintained.  The rejection is repeated below for convenience.
As for claim 7, RALPH and BUIGUEZ are silent on wherein the solid particles are sprayed according to at least one beam which is moved at a speed of between 40 and60mm/s.
However, RALPH does teach "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8).
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135. In one or more embodiments, the average speed of the nozzle 200 through the tubular 125 can range from a low of about 1 inch/minute; about 2 inches/minute; about 3 inches/minute; or about 5 inches/minute to a high of about 50 inches/minute; about 75 inches/minute; or about 100 inches/minute," (column 7, lines
15-26).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the speed at which the beam is moved such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, RALPH and BUIGUEZ is silent on wherein the method comprises two steps of spraying particles over the surface of the paint.
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8). 
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135 ... In one or more embodiments, the nozzle can be passed through all or a portion of a single tubular 125 multiple times as necessary to remove thick and/or resilient deposits 135 therein" (column 7, lines 15-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the process of RALPH such that wherein the method comprises two steps of spraying particles over the surface of the paint because BOGGS teaches that repeatedly spraying a surface of carbon dioxide can remove tick and/or resilient deposits from the surface thereon.
In the alternative, it would have been within the skill of the ordinary artisan at the time of effective filing to design the number of times the beam is passed over the surface such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ and Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL on claim 10 is maintained.  The rejection is repeated below for convenience.
As for claim 10, RALPH and BUIGUEZ are silent on wherein the mechanical part is turbine engine shaft.
RALPH does teach "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), and "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50).
RALPH also teaches that "the protective effect of the coating is that the aluminum embedded in the base coating together with the (nobler) metal of the turbine blade forms a galvanic cell. .. Sacrificial anode forms, so that the oxidation or corrosion takes place in the aluminum and no the metal of the turbine blade. For this, however, the galvanic cell must have a closed circuit. However, in the sprayed base coat, after curing, the spherical aluminum particles are isolated from each other and the base material of the turbine ... [and] must therefore be followed by adjusting the electrical conductivity of the coat" (paragraph 4).
HAZEL teaches "The compressors and turbine of the turbine engine can comprise turbine disks (sometimes termed "turbine rotors") or turbine shafts, as well as a number of blades mounted to the turbine disks/shafts and extending radially outwardly therefrom into the gas flow path, and rotating. Also included in the turbine engine are rotating, as well as static, seal elements that channel the airflow used for cooling certain components such as turbine blades and vanes. As the maximum operating temperature of the turbine engine increases, the turbine disks/shafts and seal elements are subjected to higher temperatures. As a result, oxidation and corrosion of the disks/shafts and seal elements have become of greater concern" (paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the mechanical part is a turbine engine shaft in the process of RALPH because HAZEL teaches that the shafts of the compressor blades taught by HAZEL also experience that oxidation and corrosion that RALPH's base coat protects underlying metal from and that adjusting the electrical conductivity, as taught by RALPH using dry ice blasting (see rejection of claim 1 ), is necessary for such a coat to function properly.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ and Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON on claim 13-14 is maintained.  The rejection is repeated below for convenience.
As for claim 13, RALPH is silent on wherein the solid ice particles are sprayed with a mass flow of between 0.8kg/h and 2kg/h.
RALPH however also discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
ANDERSON teaches "Apparatus and method to establish permissible ranges of the gas/dry ice ratio in a dry ice blasting stream" (abstract, lines 1-2) and "The art of dry ice blasting involves the impact on a surface to be cleaned by a blasting stream consisting of particles of dry ice in a gas carrier stream" (paragraph 2, lines 1-3).
ANDERSON further teaches "Apparatus for dry ice blasting conventionally includes a particle source which supplies dry ice particles of selected size and mass at a regulated rate, a source of pressurized gas such as an air compressor when air is used as the carrier gas, a hose receiving the mixed gas and dry ice, and a nozzle for discharging the blasting stream toward a surface to be cleaned" (paragraph 12).
ANDERSON teaches "The regulators are respectively controlled to establish the relative rates of supply of gas and dry ice. They are adapted to deliver air and dry ice in relative mass ratios which will entrain and suitably deliver particles of the sizes intended to be used" (paragraph 43) and "it is possible that an operator to reduce operating costs, would choose a ratio so heavily favoring the gas that there would be insufficient particles to do the job, and that too many of them might be reduced in mass by sublimation. Even more troubling would be his selection of a ratio too heavily favoring the dry ice particles such that the nozzle would plug up and the process stopped. Furthermore excessive dry ice mass could tend to harm delicate objects" (paragraph 4). 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the mass flow rate of the solid ice particles such that the desired removal of contaminants and is avoid damage to the underlying surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH in view of Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON, Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL and Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON on claim 19 is withdrawn because the claim has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON, Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL and Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON further in view of Boggs US Patent Number 8,696,819 hereinafter BOGGS on claim 20 is withdrawn because the claim has been cancelled.  
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON, Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL, Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON and Boggs US Patent Number 8,696,819 hereinafter BOGGS.
As for claim 19, RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part i.e. a method of compacting an anti-corrosive paint comprising metal particles and covering a mechanical part, the method comprising at least one step of spraying solid ice particles on the part.
RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), "The blade body 3 is also provided with a base coat 4, which is applied to the base material, for example by means of a spraying process" (paragraph 25, lines 1-2) and "a conductivity blasting the base coat 4 takes place in order to convert the coating, which is not or slightly electrically conductive after application, into an electrically conductive state ... dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat. .. and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 1-8), i.e. an anti-corrosive paint comprising metal particles and covering a mechanical part ... the method comprising at least one step of spraying solid ice particles on the part so as to density and to make the paint electrically conductive.
RALPH further teaches that "In the latter case, however, there was also a slight removal of the coating. This parameter set should be ruled out if the removal of the coating should be completely ruled out" (paragraph 28, lines 6-8), wherein there are embodiments wherein the coating is not removed and "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5) i.e. and without damaging said anticorrosive paint and without removal of a portion of the anti-corrosive paint.
RALPH is silent on wherein the mechanical part is a turbine engine shaft.
RALPH does teach "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), and "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50).
RALPH also teaches that "the protective effect of the coating is that the aluminum embedded in the base coating together with the (nobler) metal of the turbine blade forms a galvanic cell. .. Sacrificial anode forms, so that the oxidation or corrosion takes place in the aluminum and no the metal of the turbine blade. For this, however, the galvanic cell must have a closed circuit. However, in the sprayed base coat, after curing, the spherical aluminum particles are isolated from each other and the base material of the turbine ... [and] must therefore be followed by adjusting the electrical conductivity of the coat" (paragraph 4).
HAZEL teaches "The compressors and turbine of the turbine engine can comprise turbine disks (sometimes termed "turbine rotors") or turbine shafts, as well as a number of blades mounted to the turbine disks/shafts and extending radially outwardly therefrom into the gas flow path, and rotating. Also included in the turbine engine are rotating, as well as static, seal elements that channel the airflow used for cooling certain components such as turbine blades and vanes. As the maximum operating temperature of the turbine engine increases, the turbine disks/shafts and seal elements are subjected to higher temperatures. As a result, oxidation and corrosion of the disks/shafts and seal elements have become of greater concern" (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the mechanical part is a turbine engine shaft in the process of RALPH because HAZEL teaches that the shafts of the compressor blades taught by HAZEL also experience that oxidation and corrosion that RALPH's base coat protects underlying metal from and that adjusting the electrical conductivity, as taught by RALPH using dry ice blasting (see rejection of claim 1 ), is necessary for such a coat to function properly.
RALPH is silent on wherein the ice particles have dimensions of between 1 and 30mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
DAVIDSON teaches "the roughened surface or porous-coated implant is subjected to blasting with particulate solids selected from the solids that are soluble in a biocompatible non-toxic solvent and solids that deliquesce, sublimate or vaporize" (abstract, lines 3-7) and "The particulate solids that vaporize include, for example, frozen carbon dioxide (dry ice), and the like" (column 5, lines 3-5).
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON further teaches "Particle size therefore ranges from 10 to about 2,000 micron diameter" (column 5, lines 28-29). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the micron range of DAVIDSON to the mm range of RALPH, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of DAVIDSON in the process of RALPH because DAVIDSON teaches that such a range is capable of dislodging the debris held in the interstices of the porous coating.
In the alternative, Examiner notes that DAVIDSON discusses the effect of particle diameter on the result of the invention (column 5, lines 14-20) and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). 
Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), i.e. wherein the solid particles are sprayed at a pressure between 2 bars and 8 bars.
RALPH is silent on wherein the solid ice particles are sprayed with a mass flow of between 0.8kg/h and 2kg/h.
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
ANDERSON teaches "Apparatus and method to establish permissible ranges of the gas/dry ice ratio in a dry ice blasting stream" (abstract, lines 1-2) and "The art of dry ice blasting involves the impact on a surface to be cleaned by a blasting stream consisting of particles of dry ice in a gas carrier stream" (paragraph 2, lines 1-3). 
ANDERSON further teaches "Apparatus for dry ice blasting conventionally includes a particle source which supplies dry ice particles of selected size and mass at a regulated rate, a source of pressurized gas such as an air compressor when air is used as the carrier gas, a hose receiving the mixed gas and dry ice, and a nozzle for discharging the blasting stream toward a surface to be cleaned" (paragraph 12). 
ANDERSON teaches "The regulators are respectively controlled to establish the relative rates of supply of gas and dry ice. They are adapted to deliver air and dry ice in relative mass ratios which will entrain and suitably deliver particles of the sizes intended to be used" (paragraph 43) and "it is possible that an operator to reduce operating costs, would choose a ratio so heavily favoring the gas that there would be insufficient particles to do the job, and that too many of them might be reduced in mass by sublimation. Even more troubling would be his selection of a ratio too heavily favoring the dry ice particles such that the nozzle would plug up and the process stopped. Furthermore excessive dry ice mass could tend to harm delicate objects" (paragraph 4).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the mass flow rate of the solid ice particles such that the desired removal of contaminants and is avoid damage to the underlying surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH is silent on wherein the solid particles are sprayed according to at least one beam which is moved at a speed of between 40 mm/s and 60 mm/s.
However, RALPH does teach "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8). 
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135. In one or more embodiments, the average speed of the nozzle 200 through the tubular 125 can range from a low of about 1 inch/minute; about 2 inches/minute; about 3 inches/minute; or about 5 inches/minute to a high of about 50 inches/minute; about 75 inches/minute; or about 100 inches/minute," (column 7, lines 15-26).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the speed at which the beam is moved such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH is silent on wherein the hardness of the solid ice particles is between 2 and 2.5 Mohs.
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON teaches "Desirably, the particulate size and hardness should be selected to enhance cleaning and should therefore bear a relation to the size or structure of pores on the porous coated surface ... while the velocity and hardness of the particulate solids may be adjusted to ensure sufficiently high impact to remove debris held in the interstitial space" (column 5, lines 24-35).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the hardness of the solid ice particles such that the desired removal of contaminants is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH teaches “beam distance from the surface to be irradiated approximately in the range from 10 to 80 mm” (paragraph 18, lines 5-6), i.e. a range that overlaps with wherein the distance between the surface of the part and a nozzle for spraying the solid ice particles is between about 30 mm and about 60 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
RALPH clearly shows in Fig. 1 that "dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat" (paragraph 26, lines 4-5) from a nozzle 7 positioned such that wherein the solid particles are spraying along at least one beam with a general direction that has an inclination with respect to the surface of the part which is between 30˚ and 90˚.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
Provided below are Applicant’s principal arguments and Examiner’s response to each.
(a) Applicant argues that "RALPH appears to disclose specific parameters in order to avoid removal of a coating. This is in complete contrast to amended Claim 1, which specifies that the spraying steps do not remove any portion of the coating".
Examiner points out that those two statements--avoiding removing the coating and not removing any portion of the coating are not conflicting or contrasting. In fact, one must avoid removal of a coating in order to not remove any potion of the coating. Ralph makes it clear that having the ice particles remove the coating or not remove the coating is a choice, and ultimately is decided by what parameters are used for the process.
Examiner also points Applicant to paragraph 19 wherein a process "in which no abrasive removal of the coating takes place" and "the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coaitng takes place" (paragraph 16).

(b) Applicant argues that neither RALPH or BUIGUEZ disclose two steps of spraying pellets or having a predetermined thickness is reduced without removing the coating.
Examiner points out that 'predeteremined' is not very limiting language as there is no discussion on what constitutes predetermined or not predeteremined. As such, as someone coated that layer with a specific coating using a process, it is inherent that RALPH teaches a predetermined thickness as that thickness was deliberately placed in a previous step.
Examiner also notes that, as the parameters remain the same, it is well within the skill of the ordinary artisan to split one step into two. In this case, halting the process midway and restarting it after any amount of time (no matter how small), would be obvious to one of ordinary skill in the art.

(c)Applicant argues that RALPH does not disclose specific steps to obtain this coating and fails to disclose the step of polymerisation.
Examiner respectfully points out that paragraph 4 of RALPH describes the specific steps of applying the coating and specifically teaches that the base material, i.e. the coating, requires curing, i.e. polyermisation. 

(d) Applicant goes on to argue that RALPH does not disclose specific individual limitations of claims 17 and 19.
Examiner reminds Applicant that the rejection of claim 17 was in view of BUIGUEZ. Merely because RALPH is individually silent on a limitation does not rebut the combination of the art. Examiner also reminds Applicant that the rejection of claim 19 is in view with other prior art. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(e) Applicant argues that paragraph 43 of ANDERSON would not lead one skilled in the art to the specific combinations of parameters for compacting the coating without damaging.
Examiner agrees which is why the rejection was a combination of RALPH and ANDERSON. RALPH makes clear that the parameters of the process must be changed to avoid removing the coating, i.e. to not remove any portion of the coating, and ANDERSON illustrates which parameters are necessary to control when using an ice blasting process. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/               Examiner, Art Unit 1717